El Juez PresiubNte Señor Del Toro
emitió la opinión del tribunal.
La cuestión a resolver en este caso es la de si bubo o no un cumplimiento substancial de la ley núm. 31 de 1934, sección 3, páginas 293, 295.
'Se trata de un pleito sobre daños y perjuicios iniciado en la Corte Municipal de Salinas. Dictada sentencia en contra de la demandante ésta apeló para ante la Corte de Dis-trito de Guayama radicando los autos el 2 de octubre, 1939. El 13 de diciembre siguiente el demandado y apelado pidió que se desestimara el recurso porque la apelante no babía pedido la inclusión del pleito en la primera lectura del calen-dario subsiguiente a la fecba de la radicación que tuvo lugar el once de diebo mes.
Así las cosas, el 18 del propio diciembre, mientras se pro-cedía a la segunda lectura del diebo calendario y al seña-lamiento de casos para juicio, la apelante radicó una moción para que su pleito fuera incluido en el mismo, acompañando los derechos correspondientes, o sea, cinco dólares en un sello de rentas internas. Se opuso el apelado porque la inclusión no se babía pedido al verificarse la primera lectura y por-que ya por tal motivo babía pedido por escrito que el recurso fuera desestimado. Oyó la corte a ambas partes y al día siguiente declaró sin lugar la inclusión y con lugar la deses-timación.
En su resolución expresó el juez que de la evidencia cons-taba '“que en la lista de pleitos listos para juicio preparada de antemano por el secretario a los efectos del primer lla-mamiento aparecía incluido el caso por diebo funcionario.” Puso énfasis en lo claro del precepto legislativo que ordena que “el apelante deberá solicitar la inclusión del pleito en el calendario o lista de señalamientos en la primera lectura que del mismo baya de celebrarse subsiguientemente a la radicación del caso”, y que “si el apelante dejase de soli-citar la inclusión del pleito en el calendario, el juez de dis-trito declarará desierto el recurso, imponiéndole las costas; *403y el secretario remitirá inmediatamente la cansa a la corte inferior para la ejecución de la sentencia apelada”, y se preguntó: “¿Quedó el apelante relevado del cumplimiento de este deber por razón de que su caso apareciera incluido en la lista provisional preparada por el secretario?”, res-pondiendo :
“Entendemos que no por las siguientes razones: porque la lista de pleitos que prepara el secretario para ser leída al principio de cada término civil de la corte, de acuerdo con el artículo 200 del Código de Enjuiciamiento Civil de Puerto Rico y la Regla 1 de las cortes de distrito en casos civiles, incluye todos los pleitos que apa-rezcan listos para juicio, hayase o no solicitado su inclusión en dicha lista por las partes, de manera que se pueda dar cumplimiento a lo que disponen las Reglas 2 y 3 en el sentido de hacer dos llamamien-tos de calendarios: uno preliminar para averiguar el carácter y la condición de los pleitos anotados en la lista preparada por el se-cretario y el otro para preparar para juicio los pleitos y hacer la corte los señalamientos correspondientes (Regla 2), así como ordenar el sobreseimiento y archivo de todas aquellas acciones o procedimien-tos pendientes en los cuales no se hubiere hecho progreso alguno por un período mayor de un año, debido a la negligencia de las partes (Regla 3) ; porque de acuerdo con la Ley (núm. 17) de marzo 11 de 1915 (pág. 45), regulando el cobro de derechos y costas en casos civiles, la parte que tenga interés en que su caso sea visto tiene que pagar $5 por la actuación del secretario de incluirlo en el calendario y señalarlo para juicio y por consiguiente la actuación del secretario consistente en anotar en la lista provisional todos los pleitos que estén listos para juicio no equivale a su inclusión en el calendario de la corte; porque la anotación de este caso en la lista de pleitos de esta corte no impedía que el apelante cumpliera con el deber que le impone la sección 3a. antes mencionada de la Ley reglamen-tando las apelaciones contra sentencias de las cortes municipales en pleitos civiles; porque para que se entienda perfeccionada una ape-lación civil procedente de una corte municipal, el apelante tiene que cumplir con el .deber que le impone dicha ley de solicitar la inclusión de su caso en la primera lectura que se haga del calen-dario o lista de señalamientos civiles de la corte de distrito y porque no habiéndose satisfecho los derechos de calendario el día 11 de diciembre de 1939, fecha en que se hizo el primer llamamiento del calen-dario o lista de señalamientos de esta corte correspondientes al tér-*404mino de enero y febrero, la actuación del secretario anotando este caso .en dicba lista no equivalía a su inclusión en el calendario de esta corte. ’ ’
La jurisprudencia interpretativa de la ley de que se trata es también clara y abundante. Véanse los casos de Marrero v. Muller, 35 D.P.R. 369; Morales Ramos & Co. v. Corte de Distrito, 35 D.P.R. 909; Guerra v. Carrión, 47 D.P.R. 798; Manrique v. Corte, 48 D.P.R, 619; Cobián v. Espina, 50 D.P.R. 185; Schwab v. Corte, 55 D.P.R. 208; A. S. Aloe & Co. v. Talavera, 56 D.P.R. 198; Alvarez v. Corte, 57 D.P.R. 644, y Rodríguez v. Banco Popular, 57 D.P.R. 938.
No bay duda de que la apelante no cumplió estrictamente con el estatuto. Ella misma lo admite, pero sostiene que su actuación constituye un cumplimiento substancial de la ley y por tanto que la corte no debió desestimar su apelación.
Conocemos los razonamientos de la corte sentenciadora. Son de peso en verdad, pero nos parece que de acuerdo con la jurisprudencia establecida en uno de los casos que aca-bamos de citar, el de Alvarez v. Corte, que no estaba deci-dido cuando la corte de distrito dictó la resolución apelada, puede concluirse que la apelante al actuar en la forma en que lo bizo cumplió substancialmente con la ley y que su caso en vez de desestimarse pudo y debió haberse señalado para juicio en la segunda lectura del calendario.
Fijemos el alcance dé la decisión de Alvares v. Corte, supra. El apelante para ante la corte del distrito no soli-citó que su caso fuese incluido en el calendario subsiguiente a su radicación como ordena la ley y el apelado instó la desestimación del recurso, pero como de los autos resultara que con anterioridad a la fecba de la lectura de dicbo calen-dario el apelante babía pedido el señalamiento de la vista para una fecba anterior a la que de cualquier modo le hubiese correspondido de haberse incluido el caso en el calendario y babía satisfecho los derechos correspondientes, esta corte diferenció el caso del de Marrero v. Muller, 35 D.P.R. 369 que se invocaba para pedir la desestimación y decidió que *405habiéndose cumplido sustancialmente con el estatuto, la corte sentenciadora había actuado derechamente al negarse a des-estimar la apelación. Y dijo:
“El propósito del legislador al insertar la sección 3 a en la ley que regula las apelaciones contra sentencias de las cortes munici-pales, no ftié otro que obligar al apelante a proseguir su apelación con la debida diligencia, evitando así, que careciendo éste de interés en el resultado del recurso, no solicite inclusión en el calendario y obligue al apelado a pagar por él los derechos de la apelación para poder llevar el caso adelante. No es el propósito de dicho precepto legal restringir el recurso de apelación, sino por el contrario acele-rarlo, y aunque aceptamos que la sección 3 a es de carácter impera-tivo, sostenemos que el requisito de incluir el caso en el calendario no es de naturaleza jurisdiccional, . . . .” Alvarez v. Corte, 57 D.P.R. 644, 647.
Y entre los casos citados también se encuentra el de Schwab v. Corte, en el que si bien se sostuvo que procedía la desestimación por falta del debido cumplimiento de la ley, en el curso de la opinión se dijo:
“El apelante, aun el mismo día que se leía o se iba a leer el ca-lendario, es decir, el 23 de junio de 1938, hubiera tenido tiempo de solicitar se incluyera el caso en el mismo. La inclusión del caso en el calendario hubiera acelerado la resolución de la moción para deses-timar presentada por los apelados. La misma ley indica esto. El apelante no hace caer su caso dentro de ninguna excepción.” Schwab v. Corte, 55 D.P.R. 208, 210.
El curso aconsejado fué seguido aquí por la apelante. Ésta actuó cuando aun los fines de rapidez en que la ley se inspira podían cumplirse. Bien o mal es lo cierto que en la lista preparada por el secretario de la corte de dis-trito figuraba el pleito. La primera lectura del calendario se celebró el once de diciembre, la desestimación se pidió el trece y el diez y ocho, al celebrarse la segunda lectura, la apelante hizo lo que debió haber hecho el once o sea siete días antes. Todavía el calendario, el mismo calendario sub-siguiente a la fecha de la radicación, estaba abierto. Era en su segunda lectura, en la del diez y ocho, en la que se seña-*406lsíbain las vistas y no en la primera, de' suerte qué si el juez hubiera accedido a la petición de' la apelante, la vista pudo haberse señalado lo mismo que si se hubiera pedido la inclu-sión del caso formalmente siete días antes en la primera lectura.
Siendo ésas las circunstancias que concurren, la resolución apelada debe revocarse, y el caso' devolverse a la cófte' de distrito para ulteriores procedimientos de acuerdo con la ley.